Citation Nr: 1606142	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-22 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, bipolar disorder, anxiety disorder, psychosis, major depressive disorder, adjustment disorder, schizoaffective disorder, borderline personality disorder, dysthymic disorder, and polysubstance dependence.

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, anxiety disorder, psychosis, major depressive disorder, adjustment disorder, schizoaffective disorder, borderline personality disorder, dysthymic disorder, and polysubstance dependence.

3. Entitlement to service connection for a stomach disorder, to include as secondary to an acquired psychiatric disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1988 to May 1989.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). Although the RO indicated the claim stemmed only from an April 2010 rating decision, the Board notes that the Veteran's psychiatric and stomach claims were denied in the April 2010 rating decision. He then submitted a new claim for the same disorders in September 2010 with additional arguments. This claim was denied in a June 2011 rating decision. 

The Veteran filed a "new" claim with additional argument in May 2012, petitioning to reopen his psychiatric claim. This claim was denied in an August 2012 rating decision. In June 2013 the Veteran submitted a claim for hearing loss, stomach problems and psychiatric disorders with additional arguments. This claim was denied in March 2014. 

Applicable regulations provide that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  The April 2010 rating decision did not therefore become final.  Accordingly, the claim on appeal stems from that April 2010 rating decision.  38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in November 2015.

As the record reflects several diagnosed psychiatric disorders, in various guises, this claim has been expanded to include all of these diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

With respect to the issue of entitlement to a TDIU, the Veteran submitted a timely Notice of Disagreement (NOD) in June 2014 to the March 2014 rating decision that denied entitlement to a TDIU. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder; a stomach disorder; including as secondary to an acquired psychiatric disorder; and bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed of a June 2007 denial of a claim of service connection for acquired psychiatric disorders, but he did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The June 2007 rating decision denying the claim for service connection for acquired psychiatric disorders is final based on the evidence then of record. 
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. New and material evidence since the June 2007 rating decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the Veteran's petition to reopen his claim for entitlement to service connection for an acquired psychiatric disorder, this decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for PTSD and bipolar disorder in June 2007 because the Veteran did not provide enough detail regarding his alleged stressors and because there was no evidence that the Veteran had bipolar disorder. New evidence received subsequent to the June 2007 rating decision includes additional private treatment records and statements from the Veteran. The Veteran's August 2004 private treatment record from Thompson Care Center shows a diagnosis of bipolar disorder. Additionally, the Veteran has submitted numerous additional statements explaining several potential stressors that he may be relying upon to support his claim of service connection for PTSD, resulting from his military service. The Board finds that the new evidence received since the June 2007 rating decision is material to reopen the claim.


ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The record reflects that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA). See January 2007 Veteran Statement. VA has a duty to attempt to obtain relevant SSA records when it has notice of their existence. 

Other development on the remaining claims is directed below. Further, the claim of  entitlement to a TDIU must be remanded to the AOJ for issuance of an SOC. The AOJ may undertake any action towards development and adjudication of the claim. 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and his attorney and ask the Veteran and his attorney to identify with as much specificity as possible any and all stressors that the Veteran is relying upon to show a nexus between his claimed PTSD and his military service. 

2. Use any and all appropriate means to attempt to verify the Veteran's identified PTSD stressors. All steps taken must be documented in the Veteran's claims file.

3. Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims. All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. 

4. Schedule the Veteran for a psychiatric examination with the appropriate clinician. The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, depression, bipolar disorder, anxiety disorder, psychosis, major depressive disorder, adjustment disorder, schizoaffective disorder, borderline personality disorder, dysthymic disorder, and polysubstance dependence, that had its onset or was aggravated during active service. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation based on the record before her in support of such a finding. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disorder found. For any currently diagnosed psychiatric disorder, other than a personality disorder, the examiner should provide an opinion as to whether the psychiatric disorder began during service, was chronically worsened during service, is related to any incident of service, or was manifested as a psychosis within one year after discharge from service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

*The Veteran's March 1988 entrance psychiatric examination was normal.

*In September 1988 the Veteran was diagnosed with alcoholism, episodic and chronic, and an adjustment disorder.

*In December 1988, the Veteran was treated for alcohol abuse.

*In March 1989, the Veteran was treated for "alcoholic problems."

*In April 1989, the Veteran was treated for stomach pains and reported drinking almost every night.

*In May 1989, the Veteran's separation psychiatric examination was normal. The Veteran was advised to seek AA or other support treatment for alcohol abuse. 

*The Veteran's private medical records reflect treatment for psychiatric symptoms intermittently from March 2003 to September 2015. During that time period, the Veteran was diagnosed with at least the following disorders: PTSD, depression, bipolar disorder, anxiety disorder, psychosis, major depressive disorder, adjustment disorder, schizoaffective disorder, borderline personality disorder, dysthymic disorder, and polysubstance dependence.

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

Does the Veteran have any psychiatric disability currently shown, especially to include PTSD, depression, bipolar disorder, anxiety disorder, psychosis, major depressive disorder, adjustment disorder, schizoaffective disorder, borderline personality disorder, and polysubstance dependence that was caused by or aggravated by his military service?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5. Schedule the Veteran for a medical examination with the appropriate clinician. The purpose of the examination is to determine whether the Veteran has a stomach disorder that had its onset or was aggravated during active service. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each stomach disorder found. For any diagnosed stomach disorder, the examiner should provide an opinion as to whether the stomach disorder began during service, was chronically worsened during service or is related to any incident of service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

*In February 1989, the Veteran was provided seasick pills.

*The Veteran was treated five times in April 1989 for stomach pain and distress. The Veteran complained of nausea when eating. He did not have vomiting or diarrhea. He stated that he had green stool. He stated that dairy products and miscellaneous foods made him nauseous. He stated that he felt bloated. Examinations revealed tenderness, guarding, shape pain in the left upper quadrant, and increased gas. Initially, the clinician believes that the Veteran suffered from gastritis, potential irritable bowel syndrome, or viral enteritis. Then one clinician stated that the Veteran's stomach pain was due to alcohol dependency. Another clinician stated "[h]is history and demeanor strongly suggest psycho-physiological disease to me." This clinician recommended that the Veteran discontinue alcohol use and use Pepto-Bismol to help with his symptoms. 

*On his May 1989 report of medical history, the Veteran stated that he had stomach, liver, or intestinal trouble. He complained of nausea, abdominal cramps, and heartburn secondary to the ship's food.

*During his November 2015 videoconference hearing, the Veteran stated that his stomach caused him pain and flared up when his psychiatric symptoms flared up.

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:

Does the Veteran have any stomach disorder that was caused by or aggravated by his military service?

Does the Veteran have any stomach disorder that was caused by or aggravated by any psychiatric disorder?

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

6. Schedule the Veteran for a VA audio examination to determine the nature and etiology of his claimed bilateral hearing loss. The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed.

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

If the Veteran has hearing thresholds that meet the criteria for disability under VA regulations, the examiner should report whether the Veteran's hearing loss had its clinical onset during active service or is related to his alleged in-service noise exposure.

In providing this opinion, the examiner's attention is called to the following:

*The Veteran was provided an audiogram prior to entering military service in March 1988 with the following results:


500 Hz
1000 Hz 
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
5
0
0
0
0
5
Left
5
0
0
0
0
10

*The Veteran contends that he was exposed to loud noise during boot camp when qualifying on different firearms. 

*The Veteran was provided an audiogram in May 1989 in connection with his separation from military service with the following results:


500 Hz
1000 Hz 
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
0
5
0
0
0
15
Left
10
10
0
5
5
10

*The Veteran testified during his November 2015 videoconference hearing that he has trouble hearing and has had trouble hearing since about a year after separation from military service. 

A clear explanation for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

7. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

8. Issue the appellant an SOC on the issue of entitlement to a TDIU. The appellant should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the appellant submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


